—In an action to recover damages for wrongful death and conscious pain and suffering, the defendants appeal from an order of the Supreme Court, Queens County (LeVine, J.), entered August 11, 1997, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
On October 21, 1993, at approximately 8:25 a.m., the plaintiffs decedent was driving her car northbound on New Hyde Park Road in Nassau County. She approached the New Hyde Park Road railroad crossing, where traffic was backed up. Although her car could not clear the railroad tracks because traffic was backed up on the other side, she nevertheless proceeded to drive her car onto the tracks. Her conduct was flatly in violation of Vehicle and Traffic Law § 1176, which prohibits the obstructing of highway-railroad grade crossings.
As the decedent was stopped and waiting on the railroad tracks, the crossing lights began flashing and the guardrails began to descend, warning of an oncoming train (cf., Merenda v Consolidated Rail Corp., 248 AD2d 684). It is undisputed that the decedent was fully aware of the train’s approach. However, despite her attempts to do so, she was unable to move her car from the tracks because her entire path was still blocked by other vehicles. The Long Island Rail Road express train began to approach, and despite the operator’s attested efforts to stop, the train crashed into the decedent’s vehicle. Tragically, the decedent, who had remained in her car, was killed by the collision.
The defendants are entitled to summary judgment dismissing the complaint. It is well established that while a party remains liable for all normal and foreseeable consequences of his or her acts, an intervening act will constitute a superseding cause and will serve to relieve that party of liability when the act is of such an extraordinary nature or so attenuates that party’s conduct from the ultimate injury that responsibility for the injury may not be reasonably attributed to that party (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308). Under the circumstances of this case, the decedent’s conduct in driving her car onto the railroad tracks, when there was no room to safely pass over them, was so reckless as to constitute an intervening and unforeseeable action, which broke any causal nexus between her injuries and any alleged negligence on the part of the defendants (see, Boltax v Joy Day Camp, 67 NY2d 617; Brown v Middleton, 244 AD2d 306). Rosenblatt, J. P., Ritter and Copertino, JJ., concur.